Citation Nr: 1143482	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  05-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from August 1980 to March 25, 1983.

This case was previously before the Board of Veterans' Appeals (Board) in September 2007, June 2008, January 2010, and February 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for the residuals of a head injury.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 1983, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a closed head injury.

2.  Evidence associated with the record since the September 1983 is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The RO's September 1983 rating decision, which denied the Veteran's claim of entitlement to service connection for the residuals of a closed head injury, is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 (1983).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for the residuals of a closed head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection the residuals of a head injury.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, the Board finds that VA has met that duty.

This is not the Veteran's first claim entitlement to service connection for the residuals of a head injury.  That claim was denied by the RO in a September 1983 rating action.  In September 1983, the RO denied entitlement to service connection for the residuals of a head injury.  The Veteran was notified of that decision, as well as his appellate rights.  However, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1983).  

In August 2002, the Veteran filed an application to reopen that claim.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application.  

Unlike his claim in September 1983, the Veteran's primary theory of the case is that he had sustained a head injury as the result of a motorcycle accident one week after his release from active duty.  He maintains that the motorcycle accident had been the result of intoxication from fuel and petroleum vapor which he experienced as a petroleum handler in service.  While his theory of the case is new, the claimed disability is not.  He still seeks service connection for the residuals of a head injury.  In this regard, the Board notes that a new etiological theory of entitlement does not amount to a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  

Following the receipt of his application to reopen his claim, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A (b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2010).  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; his service personnel records; records reflecting his April 1983 treatment at Scott and White Memorial Hospital; records reflecting his treatment by VA from April 1983 through November 1996; an August 2002 statement from Dr. L. G.; records obtained through Therapeutic Services at the Wisconsin Resource Center, reflecting his participation in a Vocational Workshop from March 2005 through April 2006; records from the Social Security Administration; an August 2010 from a social worker with the Price County Department of Health and Human Services; internet articles, printed in August 2010, concerning the effects of chemicals, pesticides, and hydrocarbons on human health; an August 2010 report from the Counseling and Development Center, Inc.; and records from Northern Bridges Long Term Care, reflecting the Veteran's treatment in February 2011;   

In developing the record, VA has made multiple requests for information for records reflecting the Veteran's initial April 1983 treatment at the Carl R. Darnell Army Medical Center.  However, those efforts have, consistently, met with negative results.  Therefore, in June 2009, the RO made a formal finding that those records were unavailable.  

Similarly, VA has made several attempts to obtain a copy of the original letter awarding the Veteran Social Security Disability benefits.  While VA has obtained numerous records from the Social Security Administration, efforts to obtain a copy of his original award letter have also met with negative results.  Indeed, in April 2011, the Social Security Administration reported that such letter was unavailable.  Consequently, later that month, the RO made a formal finding that a copy of the Veteran's original letter awarding him Social Security Disability benefits was unavailable.  

Despite the unavailability of the records from Darnell Army Medical Center and the copy of his original Social Security Disability Award letter, VA did obtain the Veteran's treatment records from several medical facilities where he was treated at the time of his April 1983 motorcycle accident, including the hospital to which he was transferred the day after the accident.  VA also obtained a copy of his August 1986 Social Security Determination which showed that he had been awarded disability benefits for organic mental disorders and mental retardation.  That determination showed that the Veteran's disability had begun in April 1986.  Thus, there is a substantial body of evidence from the time the Veteran was treated at the Darnell Army Medical Center and the time that he was awarded Social Security Disability benefits.  

The Veteran has not identified any potential sources where the records from Darnell Army Medical Center or a copy of his original Social Security Disability award letter may be located, there is no reason to believe that additional efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In October 2004, the Veteran and his representative had an informal telephone conference with the VA Decision Review Officer handling the Veteran's claim.  A report of that conference has been associated with the claims folder.  In this regard, the Veteran has made several requests for a hearing before a member of the Board.  However, due to the fact that he had been incarcerated for much of the appeal period, he had been unable to report for those hearings.  

In February 2010, after eleven years, the Veteran was released from prison.  In May 2011, he reported that he was still awaiting his hearing.  In September 2011, the RO informed the Veteran that his hearing was scheduled for November 2011.  However, later in September 2011, the Veteran withdrew his request.  He has reportedly been re-incarcerated and has not requested that his VA hearing be rescheduled.  Accordingly, the Board will decide the case on the evidence currently on file.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the issue of whether or not new and material evidence has been received to reopen claims of entitlement to service connection for the residuals of a head injury.

Analysis

The Veteran contends that he has the residuals of a head injury sustained in an April 1983 motorcycle accident.  He states that the accident was caused by abnormalities attributable to his exposure to toxic vapors, while performing his duties as a petroleum, oil, and lubricants handler in service.  In this regard, he notes that he was covered by military insurance for a month after his release from service and that he should also be entitled to those benefits.  In any event, he maintains that service connection is warranted for the residuals of a head injury.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1131; § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2010). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

An individual discharged or released from a period of active duty shall be deemed to have continued on active duty during the period of time immediately following the date of such discharge or release from such duty determined by the service Secretary concerned to have been required for that individual to proceed to that individual's home by the most direct route, and in any event that individual shall be deemed to have continued on active duty until midnight of the date of such discharge or release.  38 U.S.C.A. § 106(c) (West 2002).

When this case was before the RO in September 1983, the evidence on file consisted of the Veteran's service treatment records and service personnel records, records reflecting his April 1983 treatment at Scott and White Memorial Hospital; records reflecting his treatment at the Hines VA Medical Center from April to May 1983; and a June 1983 discharge summary from the VA Speech and Language Service.  

In reviewing that evidence, the RO noted that the Veteran's service treatment records were negative for any complaints or clinical findings of a head injury in service.  They did show that in September 1981, following a car accident, he sustained a laceration of his left ear.  However, there were no findings of an associated head injury.  Although the Veteran's service personnel records showed that he had training and duties as a petroleum, oils, and lubricants specialist, the evidence was negative for any abnormalities resulting from the exposure to those substances.

In September 1983, the evidence did show that approximately one week after his discharge from service, the Veteran sustained a closed head injury in a motorcycle accident.  The diagnoses were closed head injury with a small intracerebral hematoma in the medial lobe; traumatic encephalopathy and mild right hemiparesis; paresis of the soft palate and vocal cords, and dysphonia.  However, there was no competent evidence of any relationship between that accident and service and no competent evidence that he was enroute to his home following his separation from active service.  In particular, there was no competent evidence that the accident was related to the claimed abnormalities resulting from the Veteran's inservice duties as a petroleum, oil and lubricants specialist.  In fact, there was significant evidence showing that the Veteran's head injury was unrelated to service.  Not only did the motorcycle accident occur after his discharge, the report of his March 1983 service separation examination showed that he responded in the negative, when asked if he then had, or had ever had, a head injury.  

In sum, the evidence on file in September 1983 was negative for the residuals of exposure to toxic substances in service, a head injury or the residuals of a head injury in service, or a nexus between the Veteran's period of active duty and his post-service head injury.  Absent such evidence, it was found that the Veteran did not meet the criteria for service connection.  Accordingly, the RO denied entitlement to service connection for the residuals of a head injury, a decision which became final.  The question, then, is whether new and material evidence has been received to reopen that claim.  After reviewing the claims file, the Board finds there is not.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's September 1983 decision consists of reports or partial reports of the Veteran's hospitalization at the Hines VA Medical Center in April, October, and November 1996; the August 2002 report from Dr. L. G.; a certificate of training and letter of commendation concerning the Veteran's inservice duties as a petroleum, oils, and lubricants; records obtained through Therapeutic Services at the Wisconsin Resource Center, reflecting his participation in a Vocational Workshop from March 2005 through April 2006; records from the Social Security Administration; an August 2010 from a social worker with the Price County Department of Health and Human Services; internet articles, printed in August 2010, concerning the effects of chemicals, pesticides, and hydrocarbons on human health; an August 2010 report from the Counseling and Development Center, Inc.; and records from Northern Bridges Long Term Care, reflecting the Veteran's treatment in February 2011;   

In reviewing the evidence, the Board acknowledges that the Veteran is competent to report what he experienced in and after service.  For example, he is competent to report the symptoms he experienced at the time of his motorcycle accident.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.   38 C.F.R. § 3.159(a) (2011); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the Veteran is not competent to link symptoms such as he has described to exposure to toxic vapors while on active duty, and that his own assertions do not raise a reasonable possibility of substantiating his claim.

In considering the remaining evidence, the Board finds that it is new in the sense that it has not been before the VA previously.  However, it is not material as it does not fill the deficits in the evidence which existed at the time of the RO's September 1983 decision.  Indeed, it tends to show no more than what was already known; that the Veteran continues to experience residuals of his post-service head injury, including organic brain syndrome, mood disorder, and personality change.  It remains negative for any findings that any of those disabilities are related to service.  For example in August and September 2010 a social worker with the Price County Department of Health and Human Services and the Veteran's Probation/Parole Agent submitted statements which the Veteran contends support his claim.  They note that the Veteran's claim that his post-service motorcycle accident was related to his exposure to fuel and petroleum vapors in service.  However, each acknowledges that they do not personally have any information that the Veteran had any difficulties due to that exposure.  In addition, the Social Security records show that in August 1986, the Veteran was awarded Social Security Disability benefits due to organic mental disorders and mental retardation.  However, the accompanying records are negative for any findings that either disorder is in any way related to his exposure to toxic substances in service.  

In fact, there is nothing competent in the additional evidence which suggests that the residuals of the post-service head injury are in any way related to service.  In this regard, the Veteran has submitted internet articles concerning the effects of substances such as hydrocarbons, chemicals, and pesticides on health.  Certainly, such evidence could be new and material if it contained evidence sufficiently applicable to the circumstances of this appeal.  However, those articles do not identify the Veteran or otherwise refer to the circumstances of this case.  In particular, they do not suggest symptoms such as the Veteran has described as being a consequence of exposure to toxic vapors.  The only contentions that such articles relate to the Veteran's case come from the Veteran.  As noted above, however, he is not qualified to render such an opinion.  Espiritu.  Therefore, the internet articles are not material to his specific claim.  

In light of the foregoing discussion, the Board finds that the additional evidence remains negative for the residuals of exposure to toxic substances in service, a head injury or the residuals of a head injury in service, or a nexus between the Veteran's period of active duty and his post-service head injury.  As such, the additional evidence is, essentially, cumulative or redundant of the evidence on file in September 1983.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the residuals of a head injury.  Therefore, it is not new and material for the purpose of reopening the claim.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the Veteran's contentions that he was covered by military insurance at the time of the accident and that compensation is warranted on that basis.  In this regard, the Board recognizes that in service, the Veteran was covered by Servicemen's Group Life Insurance.  However, as noted in a November 1997 letter from the RO to the Veteran, that insurance did not contain any provisions for health care.  As such, it would not cover his treatment for the residuals of a post-service head injury.  Therefore, the fact that he was covered by Servicemen's Group Life Insurance in service is of no force or effect in supporting the Veteran's current appeal.


ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for the residuals of a head injury is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


